Citation Nr: 1421172	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-04 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating for right ear hearing loss, which is currently evaluated at 10 percent, to include whether the reduction in the disability rating from 10 to 0 percent effective October 1, 2010 to August 30, 2011 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating for right ear hearing loss from 10 percent to 0 percent, effective October 1, 2010.  An April 2013 rating decision restored the rating to 10 percent, effective August 30, 2011.


FINDINGS OF FACT

1.  At the time of the November 2009 proposed reduction of the schedular disability rating for right ear hearing loss, the disability rating of 10 percent had been in effect for more than five years.

2.  In a July 2010 rating decision, the RO reduced the disability rating for the service-connected right ear hearing loss disability to 0 percent, effective October 1, 2010, after meeting all due process requirements in executing such a reduction.

3.  The evidence does not make it reasonably certain that improvement shown in the Veteran's right ear hearing loss at the July 2007 and June 2009 VA examinations would be maintained under the ordinary conditions of life.  

4.  The Veteran has, at worst, Level XI hearing in the right ear.  His left ear hearing loss is not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for right ear hearing loss have been met for the period from October 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a rating in excess of 10 percent for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this decision, the Board restores a 10 percent disability rating for right ear hearing loss.  Accordingly, the award below constitutes a full grant of the benefits sought on the issue of reduction.  As such, no discussion of the special provisions of VA's duty to notify or assist in a reduced rating claim is necessary.
As to the increased rating issue, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements. The Veteran has not argued he has been prejudiced by inadequate notice.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, VA treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Reduced Evaluation

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 to 0 percent for right ear hearing loss, were properly carried out by the RO.  In December 2009, the RO notified the Veteran of a proposed rating reduction.  At that time, the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a July 2010 rating decision, in which the rating was reduced from 10 to 0 percent, effective October 1, 2010.  

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, such as here, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.44(a). 

The reduction in the percentage rating was made effective on October 1, 2010.  The 10 percent evaluation had been in effect for more than five years.  Therefore, compliance with the provisions of 38 C.F.R. § 3.44(a) and (b) is required.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  
In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013). 

Then, the percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

If impaired hearing is service connected in only one ear, as is the case here, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f)  (emphasis added).  However, if hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a disability by VA standards.  38 C.F.R. § 3.383(a)(3).  VA regulations specify that impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The November 2009 rating decision proposing a reduction in the rating for bilateral hearing loss was based primarily on the VA examination reports dated July 2007 and June 2009.  

At the July 2007 VA examination, the Veteran reported greater difficulty understanding speech in a work setting.  The July 2007 examination revealed an average pure tone threshold hearing level of 74 dB for the right ear.  Speech audiometry revealed speech recognition ability of 64 percent on the right ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) for the right ear using Table VI, results in Roman Numeral VII for the right ear.  Roman numeral I is assigned for the left ear as the left ear is not service-connected and does not meet the requirements of 38 C.F.R. § 3.383.  Although 38 C.F.R. § 4.86(a) (2013) applies here, Table VI results in the higher numeral.  Application of this combination to Table VII (38 C.F.R. § 4.85), results in a 0 percent evaluation for hearing impairment under Diagnostic Code 6100 (2013).  

At the June 2009 VA examination, the Veteran did not report changes in hearing.  The June 2009 VA examination revealed an average pure tone threshold hearing level of 65 dB for the right ear.  Speech audiometry revealed speech recognition ability of 64 percent on the right ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) for the right ear using Table VI, results in Roman Numeral VI for the right ear.  Roman numeral I is assigned for the left ear as the left ear is not service-connected and does not meet the requirements of 38 C.F.R. § 3.383.  Although 38 C.F.R. § 4.86(a) (2013) applies here, Table VI results in the higher numeral.  Application of this combination to Table VII (38 C.F.R. § 4.85), results in a 0 percent evaluation for hearing impairment under Diagnostic Code 6100 (2013).  

Although the results from the 2007 and 2009 examinations show improvement over the 1995 examination that had formed the basis for the original evaluation, neither the July 2007 or the June 2009 VA examinations addressed the requirement under 38 C.F.R. § 3.344(a), which states that even if material improvement in the condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.44(a).   

The Veteran's lay statements in July 2007 and November 2008 indicate that his right ear hearing affects his ability to work.

In an April 2013 rating decision, the RO increased the Veteran's right ear hearing loss evaluation to 10 percent effective August 30, 2011 based primarily upon the August 2011 VA examination.  At the August 2011 VA examination, the Veteran reported that his hearing loss impacts ordinary conditions of daily life, including the ability to work.  The Veteran reported that he experiences difficulty communicating when any background noise is present.  The August 2011 VA audiology examination revealed an average pure tone threshold hearing level of 68 dB for the right ear.  Speech audiometry revealed speech recognition ability of 32 percent on the right ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) for the right ear using Table VI, results in Roman Numeral XI for the right ear.  Roman numeral I is assigned for the left ear as the left ear is not service-connected and does not meet the requirements of 38 C.F.R. § 3.383.  Although 38 C.F.R. § 4.86(a) (2013) applies here, Table VI results in the higher numeral.  Application of this combination to Table VII (38 C.F.R. § 4.85), results in a 10 percent evaluation for hearing impairment under Diagnostic Code 6100 (2013).

In light of the Veteran's lay statements that his hearing loss affects his ability to work and the findings contained in the August 2011 VA audiology examination report showing more severe right ear hearing loss than that shown in the July 2007 and June 2009 VA examinations on which the reduction was based, the Board determines that the evidence showed it was not reasonably certain that the improvement shown would be maintained under the ordinary conditions of life.

Therefore, based on the foregoing, the Board finds that the reduction of the schedular disability rating from 10 percent to 0 percent for bilateral hearing loss, in effect from October 1, 2010 to August 30, 2011, was not proper based on the evidence.

III.  Increased Rating Claim

Based on the results of the August 2011 VA examination discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, an evaluation in excess of 10 percent is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's hearing loss disability, such as the Veteran's service-connected hearing loss disability causes him to experience difficulty communicating when background noise is present.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss disability and referral for consideration of extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected hearing loss, the question of entitlement to a TDIU is not raised.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a disability rating in excess of 10 percent for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for right ear hearing loss is restored, effective October 1, 2010.

An evaluation in excess of 10 percent for right ear hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


